Citation Nr: 0021931	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-12 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  His decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.  The matter is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim for service connection for 
post-traumatic stress disorder was received on August 29, 
1994.  

3.  In a rating decision dated in August 1995, the service-
connected post-traumatic stress disorder was evaluated as 
30 percent disabling, effective from August 29, 1994.  

4.  An unappealed rating decision dated in February 1998 
denied service connection for dysthymia.  

5.  The rating criteria for evaluating mental disorders that 
became effective on November 7, 1996, are more favorable to 
the veteran in this case.  

6.  The service-connected post-traumatic stress disorder was 
productive of no more than definite social and industrial 
impairment prior to November 7, 1996.  

7.  The service-connected post-traumatic stress disorder is 
currently manifested by occupational and social impairment 
with reduced reliability and productivity due to symptoms 
that include disturbed sleep, flashbacks and nightmares about 
Vietnam, "incomplete" panic attacks, obsessional rituals, 
impaired judgment and concentration, a very restricted 
affect, lack of spontaneous speech, complaints of feeling 
forgetful, anxiety, problems with impulse control, paranoid 
and defensive ideation, homicidal feelings, and difficulty 
working with his co-workers.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
30 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7. 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  

2.  The criteria for a 50 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7. 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the veteran's application to reopen his 
claim for service connection for post-traumatic stress 
disorder was received on August 29, 1994.  The claim was 
granted by a rating decision dated in January 1995, when a 
10 percent evaluation was assigned under Diagnostic 
Code 9411, effective from the date of receipt of the reopened 
claim.  The veteran disagreed with the evaluation assigned, 
and this appeal ensued.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Factual Background

The record reflects that the veteran was afforded a VA 
psychiatric examination in October 1994.  He reported 
nightmares about Vietnam about 4 or 5 times a year.  He was 
not taking any medication at that time.  He was frightened of 
closed places and had panic attacks when a door was closed in 
a room.  It was indicated that if his mind were not occupied, 
he would dwell on Vietnam.  On mental status examination, his 
affect was blunted but appropriate.  A considerable 
depressive affect was present.  His memory and orientation 
were intact, and his judgment and insight were described as 
good.  The diagnosis was post-traumatic stress disorder with 
chronic depression with moderate social impairment and mild 
occupational impairment.  

The veteran testified before a hearing officer at the 
regional office in June 1995.  He related that he only went 
out socially once every two months.  He stated that he did 
not go to the store.  He indicated that he possibly had one 
close friend.  He related that he did not belong to any 
organizations.  He indicated that he had worked for a police 
department for 22 years.  He had been assigned to duties 
where he worked by himself.  He had been placed there because 
he had been having problems with other police officers.  He 
related that during the previous 12 months, he had had to 
take about 20 or 30 days off from work.  

When the veteran was afforded a VA psychiatric examination in 
September 1997, he reported that he had been a police officer 
for 23 years working as a detective.  He stated that he had 
been having many problems on his job.  He related that he had 
used up all of his sick leave and vacation time.  He reported 
that he saw dead people all the time.  He indicated that he 
had paranoid ideas and panic attacks.  On examination, he was 
oriented as to time, place and person.  His memory for recent 
and past events was intact.  He was depressed throughout the 
interview.  He became very anxious and nervous when talking 
about incidents in Vietnam.  He continued having suicidal 
thoughts with a very negative outlook on the future and 
stated that he wanted to die.  His insight and judgment were 
described as good.  He also had compulsive behavior.  He 
reported that he checked the door locks about four or five 
times a day and washed his hands about seven times a day.  He 
had some paranoid ideas about people constantly looking over 
his shoulders and was fearful that somebody might harm him.  
The diagnosis was post-traumatic stress disorder.  His Global 
Assessment of Functioning (GAF) score was 60.  

VA outpatient treatment records were later received 
reflecting that the veteran was seen for his psychiatric 
condition on several occasions in 1997 and early 1998.  

During the course of a January 1999 hearing before a hearing 
officer at the regional office, the veteran related that he 
heard voices and had panic attacks and anxiety.  He stated 
that he had a difficult time working with his co-workers.  He 
related that he suffered from flashbacks and nightmares.  He 
said that he did not have a social life.  He reported that he 
had been married three times and that each marriage had ended 
because of his psychiatric condition.  He related that he was 
working with the police department and had been involved in a 
number of fights recently.  He stated that in the previous 
year, he had lost about six weeks' work due to his 
psychiatric condition.  He related that he had been taking a 
lot more time off recently.  He stated that he had been 
involved in a VA vocational rehabilitation program but that 
he had dropped out.  He stated that his concentration was bad 
and that he had some homicidal feelings.  He also reported 
that about a year previously, he attempted to drown himself.  
He indicated that he currently received all of his treatment 
through VA.  He indicated that he could retire after 25 years 
at a reduced benefit but needed 33 years for a full 
retirement benefit.  He stated that he would not be able to 
make 33 years.  

Additional VA outpatient treatment reports were later 
received reflecting that the veteran was seen in October 
1998.  He had taken off work for the previous week, so his 
stress level had lessened.  He talked about how he remained 
emotionally blocked as a result of Vietnam.  It was indicated 
that the veteran was stable, although his work attendance and 
performance were declining.  It was indicated that he seemed 
to be isolating himself more in an attempt to cope until he 
could retire.  A GAF score of 55 was assigned.  

On VA psychiatric examination in September 1999, the veteran 
complained of insomnia.  He reported that he used to have 
dreams that he was still in Vietnam but that those dreams 
were not as frequent as they used to be.  What bothered him 
the most were the periods of anxiety with some incomplete 
panic attacks when he felt something was going to happen to 
him, he was losing control and had to leave, and was unable 
to remain next to anyone.  He felt depressed with frequent 
suicidal ideation.  He reported that he had discontinued the 
medication for his depression because of the side effects.  
He related that he had also been treated for hypertension.  
There was reportedly some possibility that the medication for 
hypertension had increased his depression.  (Service 
connection is not in effect for hypertension.)  The veteran 
indicated that lately his performance as a police officer had 
very seriously deteriorated.  He stated that he always felt 
somewhat paranoid over people being too defensive and that 
that caused him to overreact in a violent manner.  He 
reported that he had been suspended for a month from police 
work about a year previously.  Three weeks previously, his 
gun was taken away from him after he had a fight with another 
police officer.  He now admitted that there was no reason for 
reacting as he had over this police officer.  To some extent, 
he had gained some insight into his defensive attitude and 
overreaction.  He reported that he had tried to remain in the 
police force until he was entitled to a 100 percent 
retirement but that due to his problems, he had been told 
that it would be better for him to leave.  He stated that his 
son was going to become a police officer and that his son 
only needed one more interview.  The veteran felt that his 
behavior was going to harm the position of his son in the 
police force.  The veteran also felt more socially isolated 
since his girl friend left him about a year and a half 
previously because "she stated that I was mad, I did not 
want to go out, and I did not want to do anything."  It was 
further reported that the veteran became a police officer in 
1974 but that he had had difficulties through the years with 
periods of anxiety and depression.  He had gone to a private 
psychiatrist for many years until recently.  He had been 
getting treatment from VA, and his psychiatric problems had 
consisted of depression and anxiety, obsessive-compulsive 
behavior, and what he described as incomplete panic attacks.  
It was further reported that he had been married three times 
and that each marriage had ended in divorce.  He lived for 
two years with the girl friend that had left him a year and a 
half previously.  The veteran denied any use of alcohol for 
the previous 20 years.  

A mental status examination showed that the veteran was on 
time for the interview.  He was dressed in a casual manner.  
His head was covered with a cap, and he did not maintain eye-
to-eye contact at all through the interview.  His mood was 
depressed, and his affect was very restricted.  He did not 
speak spontaneously, but he answered the questions 
adequately.  He presented some psychomotor retardation.  He 
did not present obvious organicity but complained of feeling 
forgetful.  The diagnosis on Axis I was post-traumatic stress 
disorder, manifested by anxiety, depression, and impulse 
control.  No diagnosis was entered on Axis II.  His GAF score 
on Axis V was estimated to be 55, indicating, the examiner 
said, that the veteran had serious difficulties in his job.  
His social adjustment also appeared to have deteriorated.  
The examiner remarked, however, that he felt that the 
condition of the veteran had deteriorated mostly in his work.  

Analysis

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 30 percent evaluation was 
for application when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings may be indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 30 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Under Diagnostic Code 9411, a 50 percent evaluation 
contemplates occupational and social contemplates with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

In the case at bar, the veteran's overall psychiatric 
condition appears to have deteriorated during the course of 
this appeal.  The Board has carefully considered the evidence 
of record in light of the applicable rating criteria and 
concludes that the rating criteria that became effective on 
November 7, 1996, are more favorable to him than those in 
effect prior to that date.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, the effective date of any increase in 
the service-connected evaluation under the new rating 
criteria may be no earlier than the effective date of the new 
rating criteria.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000).  

The Board concludes that the overall symptomatology produced 
by the service-connected psychiatric disorder is productive 
of no more than definite social and industrial impairment 
prior to the effective date of the new rating criteria.  It 
is undeniable that the veteran's symptoms have had a 
significant impact on the veteran's social and industrial 
adaptability, but his primary psychiatric symptoms when 
examined in October 1994 were a blunted and depressive 
affect, nightmares about Vietnam about 4 or 5 times a year, 
and panic attacks when a door was closed in a room.  He also 
indicated that if his mind were not occupied, he would dwell 
on Vietnam.  He testified in June 1995 that he had lost about 
20 to 30 days from work in the previous 12 months due his 
psychiatric problems.  While not insignificant, this also 
meant that he was able to perform over the great majority of 
the working year in the very stressful field of police work.  
On mental status examination in October 1994, the veteran's 
memory and orientation were intact, and his judgment and 
insight were described as good.  No cognitive deficits were 
noted.  The examiner characterized his social impairment as 
moderate and his occupational impairment as mild.  

The evidence of record indicates that the veteran's symptoms 
prior to November 7, 1996, were no more than "distinct, 
unambiguous, and moderately large in degree."  This equates 
to definite social and industrial inadaptability under the 
rating criteria previously in effect.  VA VAOPGCPREC 9-93, 
59 Fed. Reg. 4752 (1994); see Hood v. Brown, 4 Vet. App. 301 
(1993).  The Board thus concludes that an evaluation in 
excess of 30 percent is not warranted for service-connected 
post-traumatic stress disorder prior to November 7, 1996.  

Thereafter, however, the veteran has exhibited symptoms that 
have included sleep disturbance and nightmares about Vietnam, 
"incomplete" panic attacks, obsessional rituals, impaired 
judgment manifested by a fight with a fellow police officer, 
a very restricted affect, lack of spontaneous speech, 
complaints of feeling forgetful, anxiety, problems with 
impulse control, paranoid and defensive ideation, and a 
performance at work that has significantly deteriorated - as 
shown by the fact that his gun was taken away from him after 
the fight with another policeman and by the fact that 
although he had served for more than two decades as a police 
officer, he was told that it would be better for him to 
leave.  The veteran testified in January 1999 that he heard 
voices and had panic attacks and anxiety, that he suffered 
from flashbacks and nightmares, and that he had a difficult 
time working with his co-workers.  He also said that he had 
impaired concentration and some homicidal feelings.  He 
reported that he had attempted to drown himself about a year 
earlier.  

Although the veteran was socially isolated after a girlfriend 
had left him a sometime previously, it was felt on recent VA 
psychiatric examination that he had deteriorated mostly in 
his work.  Although the veteran's GAF score in September 1997 
was 60, his GAF score quickly declined to 55, indicative, an 
examiner later said, of serious difficulties in his job.  The 
Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

The Board is of the opinion that the veteran's overall 
symptomatology more nearly approximates the criteria for a 50 
percent evaluation under the rating criteria that became 
effective on November 7, 1996.  However, a higher evaluation 
is not warranted because the criteria necessary for a 70 
percent rating have not been met or more nearly approximated.  
38 C.F.R. § 4.7.  Despite the presence of suicidal ideation 
and obsessional rituals, it is not shown that the veteran's 
ideation constitutes any significant threat to him at this 
time.  There does not appear to be any evidence of any plans, 
as none were noted on recent VA psychiatric examination.  His 
obsessional rituals do not appear to have a significant 
impact on his routine daily activities, as he could not 
function, as he still does, as a police officer if these 
rituals were significantly pronounced.  There is no showing 
whatsoever that his speech is intermittently illogical, 
obscure, or irrelevant, nor is there any showing that his 
depression and "incomplete" panic attacks are nearly 
continuous so as to affect his ability to function 
independently, appropriately and effectively.  Although he 
has some impaired impulse control, there are no signs of 
spatial disorientation, neglect of personal appearance and 
hygiene, or substantial difficulty in adapting to stressful 
circumstances - especially in view of the fact that he has 
performed as a police officer for many years.  Although he 
has difficulty in establishing and maintaining effective 
relationships, there is no definitive showing that he is 
actually unable to do so.  

Although the evidence supports a 50 percent evaluation under 
the new rating criteria, the preponderance of the evidence is 
against an even higher rating for the service-connected 
psychiatric disorder on and after November 7, 1996.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  



ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder prior to November 7, 1996, is denied.  

A 50 percent evaluation for post-traumatic stress disorder, 
effective from November 7, 1996, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 13 -


- 12 -


